Citation Nr: 0832974	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  07-03 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for cold injury residuals.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The veteran had active service from January 1953 to November 
1954.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.


FINDING OF FACT

The competent medical evidence demonstrates that the veteran 
has cold injury residuals of the feet, including paresthesia 
and onychomycosis, that are related to his active military 
service.


CONCLUSION OF LAW

Cold injury residuals of the feet, including paresthesia and 
onychomycosis, were incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection 
for cold injury residuals of the feet, including paresthesia 
and onychomycosis, is a full grant of the benefits sought on 
appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008)) and the implementing regulations.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b) (2007); see also Savage 
v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word 'chronic.'  See 38 C.F.R. § 3.303(b) 
(2007).

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2007).

The record reflects that the veteran, as a lay person, can 
indeed attest to the fact that he was exposed to extremely 
cold temperatures while serving in Korea.  Thus, in this 
instance, lay evidence is sufficient to show the occurrence 
of an in-service incident.

The veteran served on active duty from January 1953 to 
November 1954.  His awards and decorations include the Korean 
Service Medal, with one Bronze Service Star which is an 
indication that he served in Korea during the Korean 
Conflict.  He was assigned to an infantry division, field 
artillery.  Despite attempts to obtain his service treatment 
and personnel records, the information received from the 
National Personnel Records Center is that they are not 
available, with the exception of his separation physical 
examination report, and are presumed to have been destroyed 
in a fire that occurred in that facility in 1973.  A review 
of the veteran's service separation examination report shows 
that the veteran's lower extremities and feet were both 
normal.  No complaints, symptoms or history of frostbite are 
indicated.

In this case, the Board notes that, through no fault of the 
veteran, his service treatment records are not available, 
except for his separation physical examination report, which 
shows no indication, either factual findings or by history, 
of cold injury, including frostbite.  On the other hand, he 
served in Korea during the Korean Conflict in field 
artillery.  His recollections of his experiences in Korea, 
are not inconsistent with the circumstances, conditions or 
hardships given the time and place of the veteran's active 
duty.

Post-service, the earliest available treatment records are 
private treatment records dating from January 2002 to January 
2006.  Those private treatment records show that the veteran 
was being treated for various other disorders.  No where in 
any of those treatment records are there any complaints 
attributable to cold injury, including frostbite, or a 
diagnosis thereof.  However, at a private medical examination 
in March 2006, the veteran presented with swelling of 
extremities, foot pain, numbness and tingling.  The private 
examiner diagnosed the veteran with paresthesia of the feet 
and onychomycosis and stated that these diagnoses were as 
least as likely as not the result of the veteran's exposure 
to extreme cold during his military service.

Pursuant to the veteran's claim, he underwent a VA CIP (cold 
injury protocol) evaluation and examination in August 2006.  
In the history statement, the veteran related his experiences 
in Korea in December 1953, including delivering supplies in 
the ice and snow.  The veteran states that while in the field 
he got frostbite on his feet and was treated by a medic.  The 
veteran's military occupational specialty (MOS) was not 
listed on his Department of Defense Form 214 (DD 214), but he 
was in a field artillery unit.  The veteran further stated 
that his feet are painful, constantly cold and crack open in 
cold weather.  The VA examiner reviewed the claims file 
including the available service treatment records as well as 
private treatment records.  The examiner diagnosed the 
veteran with an old cold injury including mild neuropathy and 
ongoing sensitivity to cold as secondary to the old cold 
injury.  The examiner provided a nexus opinion in which he 
stated that it is as least as likely as not that the 
veteran's symptomatology, including cold sensitization of 
both feet with mild sensation changes of the plantar surface 
of both feet, is due to the old cold injury.

Although the veteran does not present with symptoms of cold 
injury residuals until many years after service, there is a 
private examiner's opinion that provides a nexus between the 
veteran's current symptomatology and his military service.  
In addition a VA examiner conducted a cold injury protocol 
examination of the veteran, which is the type of examination 
specifically designed to identify cold injury residuals.  
Based on his examination findings and review of the veteran's 
treatment records, it was the VA examiner's opinion that the 
veteran does have cold injury residuals, which are related to 
the veteran's active military service.  More importantly, 
there is no competent medical opinion of record, based on 
examination of the veteran and review of the record, that 
either disputes either the VA examiner's or the private 
examiner's opinions or offers a finding and an opinion that 
differs from either examiner's.

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the veteran is currently 
diagnosed as having residuals of cold injury; his related 
military experiences in Korea during the Korean Conflict, are 
not inconsistent with the circumstances, conditions or 
hardships of such service; and there are competent medical 
opinions, based on examination of the veteran and review of 
his records, of a nexus, or link, between his currently 
diagnosed cold injury residuals and his active military 
service.  Under the circumstances, the Board must conclude 
that the veteran's cold injury residuals were incurred in 
service.

Under the above circumstances, the Board finds that a 
preponderance of the evidence is in favor of the veteran's 
claim of service connection for cold injury residuals.  
Additionally, the Board has considered the benefit of the 
doubt rule and determined that the claim must be granted.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement for service connection for cold injury residuals 
of the feet, including paresthesia and onychomycosis, is 
granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


